IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

THE TOWN OF CAMDEN, a )
municipal corporation of the )
State of Delaware, )
) C.A. No. K18J-03097 NEP
Plaintiff, ) In and for Kent County
)
v. )
)
JAMES EDWARD GOLDSMITH, II, )
)
Defendant. )
)
ORDER

Submitted: December 3, 2019
Decided: December 5, 2019

Upon Defendant’s Motion for Reargument
DENIED

Before the Court is Defendant James Edward Goldsmith’s (hereinafter “Mr.
Goldsmith”) Motion for Reargument of this Court’s November 20, 2019, Order
denying his Motion to Set Aside the Monition Sale of his home. This Order sets
forth the Court’s decision on Mr. Goldsmith’s Motion for Reargument.

On October 16, 2018, the Sheriff of Kent County (hereinafter “the Sheriff’)
posted a Monition Notice declaring that Mr. Goldsmith owed $2,383.07 in taxes to
the Town and $150.00 in monition costs. On December 27, 2018, the Sheriff posted
notice that a monition sale of the property would occur on January 29, 2019. On or
about January 25, 2019, Mr. Goldsmith payed the taxes and costs listed in the
October 16, 2018, Monition Notice, but he failed to pay, in full, the costs and fees
that the Town had incurred as it proceeded with the sale. Mr. Goldsmith’s home
was sold on January 29, 2019. The sale was confirmed on February 22, 2019. The
deed was recorded on May 24, 2019.!

A motion for reargument filed pursuant to Superior Court Civil Rule 59(e)
will only be granted if “the Court has overlooked a controlling precedent or legal
principles, or the Court has misapprehended the law or facts such as would have
changed the outcome of the underlying decision.”” Motions for reargument should
not be used to rehash arguments already decided by the Court, or to present new
arguments that were not previously raised.* Using a motion for reargument for either
of these improper purposes “frustrate[s] the efficient use of judicial resources,
place[s] the opposing party in an unfair position, and stymie[s] ‘the orderly process
of reaching closure on the issues.”* In order for the motion to be granted, the movant
must “demonstrate newly discovered evidence, a change in the law, or manifest
injustice.” “Delaware law places a heavy burden on a [party] seeking relief
pursuant to Rule 59.’

In his motion for reargument, Mr. Goldsmith alleges that the Court erred
because “the language of the Monition Notice as provided to [Mr. Goldsmith] did
not contain any notice that his home would be sold if, after the twenty-day period
but prior to any actual sale, he paid the taxes and fees listed in the Notice.”” In other
words, the Monition Notice failed to state that the proceeds from the sale would be

used to recoup costs and fees that the Town had incurred as it moved forward with

 

' Town of Camden v. Goldsmith, 2019 WL 6186522, at *1-2 (Del. Super. Nov. 20, 2019).

* Kennedy vy. Invacare, Inc., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006) (citing Bd. of
Managers of the Del. Criminal Justice Info. Sys. v. Gannet Co., 2003 WL 1579170, at *1 (Del.
Super. Jan. 17, 2003)).

3 Tilghman v. Del. State Univ., 2012 WL 5551233, at *1 (Del. Super. Oct. 16, 2012).

* Id. (citing Plummer v. Sherman, 2004 WL 63414, at *2 (Del. Super. Jan. 14, 2004)).

> Brenner v. Village Green, Inc., 2000 WL 972649, at *1 (Del. Super. May 23, 2000) (citing EI.
duPont de Nemours Co. v. Admiral Ins. Co., 711 A.2d 45, 55 (Del. Super. 1995)).

6 Newborn v. Christiana Psychiatric Serv., P.A., 2017 WL 394096 at *2 (Del. Super. Jan. 25,
2017).

” Mr. Goldsmith’s Mot. for Reargument, ] 5.
the sale, not just the original costs and fees that Mr. Goldsmith owed for failing to
pay his taxes. Therefore, Mr. Goldsmith argues that he should have received
additional notice that the sale was scheduled to proceed, despite the fact that he had
paid the amounts listed in the Monition Notice. The Court finds that these arguments
are the same as those Mr. Goldsmith raised in his original motion to set aside the
Monition Sale, and therefore violate the requirements for a motion for reargument.®

Furthermore, Mr. Goldsmith has failed to show that the Court overlooked any
controlling law or misapprehended the facts. The Court fully apprehended the facts
in this case, and understood that the Monition Notice did not explicitly state that the
Monition Sale would cover both outstanding taxes and fees that Mr. Goldsmith owed
due his failure to pay taxes, and costs and fees incurred as the Town proceed to sale.
However, as the Court stated in its November 20, 2019, order, “Mr. Goldsmith had
twenty days from the date the Monition Notice was posted (October 16, 2018) to pay
his outstanding taxes and $150.00 in monition costs. If he failed to do so, then other
costs would necessarily be incurred as the Town moved to complete the monition
sale.”? Mr. Goldsmith paid the outstanding balance listed in the Monition Notice on
or about January 25, 2019 — well beyond the twenty-day deadline described in the
Monition Notice. Therefore, considering this fact, as well as Mr. and Mrs.
Goldsmith’s conversations with William Pepper, Sr.,'° Francis Gauthier, Esquire,!!
and Jamie Fenske,'* Mr. Goldsmith was fully informed that the sale would cover
costs and fees incurred as the Town moved forward with the sale, not just the balance

indicated in the Monition Notice.

 

8 Tilghman, 2012 WL 5551233, at *1 (stating motion for reargument should not “merely rehash
arguments already decided by the court. . .”).
? Camden, 2019 WL 6186522, at *3.
'© William Pepper, Sr., Esquire, was the Town’s attorney.
‘| Francis Gauthier, Esquire, purported to represent Mr. and Mrs. Goldsmith.
'2 Jamie Fenske is the Town’s Clerk.
3
Finally, the Court rejects Mr. Goldsmith’s argument, raised for the first time
in his motion for reargument, that the language of monition notices should be
amended to give notice that a property may be sold to collect both outstanding taxes
as well as costs and fees incurred.!? The Court will not disturb the Monition Sale
procedures that the State of Delaware has enumerated into statute’* by adding a
requirement to them, thereby usurping the General Assembly’s role.

Mr. Goldsmith has failed to “demonstrate newly discovered evidence, a

change in the law, or manifest injustice.”!° Therefore, his motion for reargument is

 

DENIED.
IT IS SO ORDERED.
/s/ Noel Eason Primos
Judge
NEP/wjs

Sent via File & ServeXpress
oc: Prothonotary
Counsel of Record

 

'3 Mot. for Reargument, 6.
4 9 Del. C. §§ 8721-8733; 10 Del. C. §§ 4971-4987.
'5 Brenner, 2000 WL 972649, at *1.

4